Quillian, Presiding Judge.
Plaintiff appeals from the denial of its motion for summary judgment as to Count 4 of the defendant’s counterclaim. Held:
The judgment in this case was not appealable absent compliance with Code Ann. § 6-701 (a) 2 (Ga. L. 1965, p. 18; as amended through Ga. L. 1979, pp. 619, 620). The appellant obtained a certificate for immediate review by the trial court but failed to apply for or obtain from this court an order permitting the appeal. Hence, the appeal is premature. Williams v. State, 148 Ga. App. 176 (251 SE2d 130).

Appeal dismissed.


Shulman and Carley, JJ., concur.